UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 0523 The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/11 FORM N-CSR Item 1. Reports to Stockholders. -2- Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 28 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Information About the Renewal of the Funds Management Agreement 35 Board Members Information 37 Officers of the Fund FOR MORE INFORMATION Back Cover The Dreyfus Fund Incorporated The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report forThe Dreyfus Fund Incorporated, covering the 12-month period from January 1, 2011, through December 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The generally mild returns produced by the U.S. stock market in 2011 belie the pronounced volatility affecting equities over much of the year. Day-to-day market movements were often tumultuous, driven by macroeconomic developments ranging from catastrophic natural disasters in Japan to an unprecedented downgrade of long-term U.S. debt securities and the resurgence of a sovereign debt crisis in Europe. Still, U.S. corporations achieved record-setting profits, on average, even as market valuations dropped below historical norms. A fundamentals-based investment approach proved relatively ineffective in a market fueled mainly by emotion, causing most active portfolio managers to lag market averages. We are hopeful that equity investors will adopt a more rational perspective in 2012. Our economic forecast calls for a mild acceleration of the U.S. recovery as the domestic banking system regains strength, credit conditions loosen and housing markets begin a long-awaited convalescence. Of course, we encourage you to talk with your financial adviser to help ensure that your investment objectives are properly aligned with your risk tolerance in pursuing potential market opportunities in 2012. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 17, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through December 31, 2011, as provided by Sean P. Fitzgibbon, David Sealy and Barry Mills, Primary Portfolio Managers Market and Fund Performance Overview For the 12-month period ended December 31, 2011, The Dreyfus Fund Incorporated produced a total return of –5.05%. 1 In comparison, the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), the fund’s benchmark, provided a total return of 2.09% for the same period. 2 Macroeconomic disappointments throughout the world weighed on equity markets during much of 2011, but rallies in the first and fourth quarters enabled the S&P 500 Index to end the year in positive territory. However, unpredictable shifts in investor sentiment and weak performance among stocks with strong value characteristics undermined the fund’s return compared to its benchmark. The Fund’s Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Current income is a secondary goal. To pursue these goals, the fund focuses on large-capitalization U.S. companies with strong positions in their industries and catalysts that can trigger a price increase. We use fundamental analysis to create a broadly diversified portfolio composed of a blend of growth stocks, value stocks and stocks that exhibit characteristics of both investment styles. We select stocks based on how shares are priced relative to the underlying company’s perceived intrinsic worth, the sustainability or growth of earnings or cash flow, and the company’s financial health. Macroeconomic Challenges Roiled Markets Evidence of continued U.S. economic growth overcame investors’ concerns regarding a series of unsettling global developments during the opening months of 2011. However, the pattern of market behavior The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) proved erratic, with rapid shifts in investor confidence producing high levels of volatility. Investors showed little appreciation for underlying value, shifting their focus narrowly from traditionally defensive companies with sustainable earnings to growth stocks defying economic headwinds, depending on the headlines of the day. Sentiment turned increasingly negative in late spring as European financial instability deepened, emerging-markets growth slowed and the U.S. economy showed signs of distress. Market declines were especially severe in August and September, driving the S&P 500 Index into deeply negative territory. In October, market conditions began to improve amid reports of persistently robust corporate earnings, reductions in U.S. unemployment and positive macroeconomic developments on the global stage.While market volatility remained high during the remainder of 2011, stocks in the S&P 500 Index rebounded to end the year with modest gains. Market Volatility Undermined Fund Performance The market’s vacillations between safety and growth undermined the fund’s balanced investment approach over the second half of the year.The health care sector proved particularly disappointing, with marked declines in biotechnology developers Dendreon and Vertex Pharmaceuticals , followed by equipment and supply makers, such as St. Jude Medical, and pharmaceutical specialty companies, such as Warner Chilcott. Several technology holdings lost ground due to concerns that the pace of their growth might be slowing. Notably weak performers included management solutions software provider BMC Software , network storage specialist NetApp , customer relationship management company sales-force.com, and LED lighting manufacturer Cree . Several energy holdings, such as Hess, Ensco, National Oilwell Varco and Apache, were hurt by instability in the Middle East and economic uncertainty in the United States. Finally, in the financials sector, positive moves to limit the fund’s exposure to volatile capital markets and to increase exposure to credit card companies were undercut by weakness among insurers, including Lincoln National, MetLife and The Hartford Financial Services Group; and diversified banks, such as Bank of America and Citigroup. 4 The fund generated better relative performance in other areas. The consumer staples sector, where the fund held overweighted exposure, produced particularly strong returns, led by upscale grocery chain Whole Foods Market. Dr Pepper Snapple Group and Kraft Foods also delivered above-average returns by executing effectively on their business strategies, while timely moves in and out of tobacco holdings Lorillard and Philip Morris International further enhanced relative performance. Underweighted exposure in the materials sector, which fell sharply during the market’s summer selloff, proved positive, as did the fund’s investment in chemical maker E.I. du Pont de Nemours & Co. , which retained more of its value than most materials stocks. In the telecommunications services sector, investments in major carriers AT&T and Verizon Communications held up better than the sector’s smaller, more volatile names. Top performers in other areas included apparel retailer Limited Brands and utility NextEra Energy. Taking a Positive View of the Market As of year-end, encouraging financial data in the United States and an improving outlook in much of the rest of the world have led us to take a positive view of the market’s near-term prospects. While we have avoided traditionally defensive stocks with high valuations, we have identified a relatively large number of what we consider to be attractive investment opportunities in other areas, such as the information technology and consumer discretionary sectors. January 17, 2012 Please note, the position in any security highlighted in italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in an index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/11 1
